The opinion of this Court was delivered by
Burnside, J.
The first error complained of is that the warrants or orders of the supervisors should not have been admitted in evidence ; because they were not properly authenticated, as having issued under the authority of Pitt township. They were certainly sufficiently proved to go to the jury. They were shown to be signed by Brush, one of the supervisors, and the name of McDonald, the other supervisor, who could neither read nor write, was written by Rowley, the clerk, and proof given of McDonald’s authority to Rowley to sign for him. The warrants were attested by the clerk, and duly entered and charged to the township in the warrant books, having been drawn on consultation with the township auditors. The Court properly received them in evidence, and submitted the question to the jury to determine whether McDonald authorized or ratified the signing of the warrants.
The second error complained of is that the plaintiff, having omitted to prove the presentation of these orders to the treasurer of the township, before suit brought, is not entitled to recover. This question was raised by the counsel in the argument to the Court, and the Court reserved it. On consideration they gave judgment for the plaintiff under the special circumstances and on the whole evidence. We cannot say this was error. It was in evidence that the plaintiff, in the course of his business as a grocer, received from time to time the warrants of the township in favour of labourers and others, which the township was unable to pay. Leech applied to the supervisors for the orders in question, wishing larger orders, for the amount the township owed him, bearing interest, and which they were unable to pay. The supervisors declined acting until the township auditors were consulted. On the 6th March, 1846, the auditors and the supervisors met, and on the advice of the auditors the orders in question were drawn and given to the plaintiff, and all the small orders were lifted and destroyed. The plaintiff gave in, as rebutting evidence, the warrant books of Pitt township—in which, in the poor account, is the following marginal entry, “No. 4, March 6,1846. Warrant issued to M. Leech & Co., with interest, Feb. 17, $44.75;” and in the road account the following-^-“No. 9, March 6, 1846. Warrant issued to M. *38Leech & Co., with interest from Feb. 17, $184.94.” This suit was not brought until February Term, 1848, more than two years after this special arrangement was made. The evidence is clear that the township was largely indebted and unable to pay. It did not offer to pay the interest at any time, due on these orders. The township pleaded—1. That they did not undertake or promise to pay; 2. That the supervisors of Pitt township, did not máke or draw the orders; and 3. That the orders were without consideration and fraudulent. These were the issues the jury was sworn to determine. Although we think orders of this kind, drawn by counties and townships, ought not to be sued until payment is demanded at the treasury, here it is manifest this township was neither able nor willing to pay; and even if the omission and delay on the part of the township to provide for the payment of either interest or principal of this debt, would not excuse the failure to make such demand, we will not reverse on a ground not strictly in issue. If the citizens of this township want their finances improved, they will elect supervisors that can read and write, and that will provide for the payment of their just debts without litigation.
Judgment affirmed.